Exhibit 10.10

 

ALGONQUIN COMMONS SHOPPING CENTER

 

ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTEREST

 

 

As of July 1, 2010

 

IN Retail Fund, L.L.C., a Delaware limited liability company (the “Assignor”),
with an address of 2901 Butterfield Road, Oak Brook, IL 60523, for good and
valuable consideration given by Inland Real Estate Corporation, a Maryland
corporation (the “Assignee”), the receipt and sufficiency of which is hereby
acknowledged, does hereby transfer and assign to Assignee all of its interest
(the “Assigned Interest”) in IN Retail Fund Algonquin Commons, L.L.C., an
Illinois limited liability company (the “Company”). Assignee hereby accepts the
Assigned Interest and assumes all obligations with respect thereto, whether
accruing before, on or after the date hereof, subject to the terms and
provisions of the Transfer Agreement (hereinafter defined). The foregoing
assignment of the Assigned Interest is made subject and pursuant to that certain
Agreement for Transfer of Membership Interest (Algonquin Commons Shopping
Center) dated as of July 1, 2010 by and among Assignee and New York State
Teachers’ Retirement System (the “Transfer Agreement”).

 

This agreement (the “Assignment”) shall be governed by and construed in
accordance with the laws of the State of Illinois. The invalidation or
unenforceability in any particular circumstance of any of the provisions of this
Assignment shall in no way affect any of the other provisions of this
Assignment, which other provisions shall remain in full force and effect.

 

This Assignment may be executed in any number of original counterparts, and all
so executed shall constitute an original of this Assignment, binding on the
parties hereto, notwithstanding that each of them is not signatory to the same
counterpart. Signatures provided by facsimile or electronically (“pdf”) shall be
valid and binding.

 

This Assignment shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective heirs, legal representatives, successors and
assigns.

 

This Assignment is given without any representation or warranty whatsoever other
than as expressly set forth in the Transfer Agreement.

 

--------------------------------------------------------------------------------


 

Executed and effective as of the date first set forth above.

 

 

ASSIGNOR:

 

 

 

 

IN RETAIL FUND, L.L.C., a Delaware limited liability company

 

 

 

 

By:

IN RETAIL MANAGER, L.L.C., a Delaware limited liability company, Manager

 

 

 

 

 

By:

INLAND REAL ESTATE CORPORATION, a Maryland corporation, Manager

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Zalatoris

 

 

 

 

Name:

Mark Zalatoris

 

 

 

 

Title:

President

 

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

INLAND REAL ESTATE CORPORATION, a Maryland corporation, Manager

 

 

 

 

 

 

By:

/s/ Mark Zalatoris

 

 

Name:

Mark Zalatoris

 

 

Title:

President

 

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------